366 Mich. 323 (1962)
115 N.W.2d 98
In re COOK ESTATE.
FOX
v.
COOK ESTATE.
Docket No. 80, Calendar No. 48,611.
Supreme Court of Michigan.
Decided May 17, 1962.
John Brattin, for plaintiff petitioners.
Doozan, Scorsone & Trogan (Carl W. Doozan, of counsel), for defendant estate.
ADAMS, J.
Proceedings in the George N. Cook estate were begun August 22, 1956. The hearing on claims was held July 18, 1957. Order allowing the final account and assigning residue was entered on July 14, 1958. Order discharging the executor and canceling his letters and bond were also entered on July 14, 1958. Later it was discovered that certain shares of stock had been omitted from the order assigning residue and that the listing of the number of shares of another stock was incorrect. On October 8, 1958, the executor filed a petition to reopen the estate to correct these errors. The order was entered on October 13, 1958. An amended order assigning residue was also entered and the estate was "finally closed."
On January 13, 1959, petitioners asked the court to reopen the hearing on claims alleging that they had valid claims against the estate and that they had previously lacked knowledge of their legal rights. The probate court granted the petition. *326 Upon appeal to the circuit court, the matter was remanded to the probate court for entry of an order dismissing the petition. From order of the circuit judge, this appeal is taken.
The sole question is whether or not the fortuitous reopening of defendant's estate to correct errors in the order of assignment extends the 3-month period under CL 1948, § 701.19 (Stat Ann 1943 Rev § 27.3178[19]), insofar as tardy claimants are concerned.
Step by step, proceedings are spelled out in the probate code for the administration of estates. Once all of the steps for the administration of an estate, including the hearing on claims have been concluded and the estate is closed, CL 1948, § 701.19 (Stat Ann 1943 Rev § 27.3178[19]), provides a 3-month period during which time tardy claimants may seek a reopening for the hearing of their claims. Melvin v. Reading, 346 Mich. 348.
The reopening of an estate, under CL 1948, § 704.56 (Stat Ann 1959 Cum Supp § 27.3178 [307]),[*] to correct errors is not such a proceeding as to extend the time for tardy claimants.
This Court takes judicial notice of the fact that because of errors or omissions in probate proceedings, estates of decedents are reopened, sometimes *327 years after the completion of the original probate. To adopt the interpretation of the statute contended for by petitioners would put an end to certainty. It would open the way into the unforeseeable future for the filing of tardy claims, not because of their merits but because of some oversight, error, or omission in the administration of an estate.
The policy behind statutes of limitation or of non-claim has been hammered out in countless deliberations. Inevitably and unfortunately, under such statutes, because of lack of diligence, or ignorance of the law, or for some other reason, legal rights of complete validity are barred. Beale v. Swasey, 106 Me 35 (75 A 134, 20 Ann Cas 396); Melvin v. Reading, supra.
In this case it is alleged that one of the plaintiffs, a minor, suffered substantial injuries and that she had no general guardian. The fashioning of a remedy for these petitioners is not the province of this Court. See Morgan v. Hamlet, 113 U.S. 449 (5 S. Ct. 583, 28 L ed 1043); Van Haaren v. Tierney, 180 Mich. 192 (Ann Cas 1916A, 588). The problem before this Court is to determine the correct interpretation of the statutory law pertaining to the administration of estates.
"The rehearing is a matter of right only if applied for within 18 months and before the estate is closed." 3 Moore & Denison, Probate Practice, § 797, p 274.
"An administrator under the statute is charged with the prompt closing of estates, likewise a creditor should be charged with the prompt filing of claims against estates." McAvinchey, Michigan Probate Practice, p 90.
The legislature has provided a definite and final procedure for the handling of claims against estates. See CL 1948, § 708.1 et seq. (Stat Ann 1943 Rev § 27.3178[411] et seq.). See, especially, CL 1948, *328 § 703.18 (Stat Ann 1943 Rev § 27.3178[428]),[**] and CL 1948, § 708.22 (Stat Ann 1943 Rev § 27.3178 [432]). Probate courts are statutory courts. In re Brown's Estate, 280 Mich. 176; In re Estate of Jeffers, 272 Mich. 127. Once these procedures have been followed and the time has run, those who stand without, howsoever meritorious their claims, are forever debarred. In re Estate of Jeffers, supra; In re Thayer's Estate, 210 Mich. 696.
Affirmed, costs to appellee.
CARR, C.J., and DETHMERS, KELLY, BLACK, KAVANAGH, SOURIS, and OTIS M. SMITH, JJ., concurred.
NOTES
[*]  "After allowance of the final account and entry of order for distribution, the fiduciary shall make distribution, taking receipts for the same, and upon filing such receipts and the receipts showing payment of the inheritance tax or the issuance of an order determining that no tax is payable, he may be discharged and his bondsmen released.

"The court may, upon petition having been filed after the closing of an estate, cause the same to be reopened for the purpose of administering after discovered assets or to complete the administration of the same in case said estate was closed without being fully administered by the fiduciary or court, or for the correction of typographical errors, omissions, or misdescription of property contained in any order or record in said estate, and for any of these purposes may appoint a successor fiduciary: Provided, however, That the failure of a claimant to file a claim against said estate during the original administration thereof shall not be a cause for reopening the same or for the appointment of a successor fiduciary." (Emphasis supplied.)
[**]  "On the application of a creditor who has failed to present his claim, if made within 18 months following the time originally fixed by the court for the presentation of claims, and before such estate is closed, the judge of probate shall allow further time, not exceeding 1 month, for such creditor to present his claim, which claim may then be heard by the court or referred to a referee as hereinbefore provided: Provided, That all costs and charges resulting from said application and the proceedings thereon had in probate court, or before the referee shall be paid by the party making the application. After 18 months following the time for presentation of claims as originally fixed by the probate court, no claim against the estate shall be received and considered unless the probate court, upon prior notice to the fiduciary and after hearing, shall determine that the failure of such creditor to present his claim sooner was not due to any fault or neglect on the part of such creditor. Five days' notice by personal service of the time and place of the hearing on any tardy claim shall be given to the fiduciary." (Emphasis supplied.)